Title: To Thomas Jefferson from Francis Tornquist, 17 January 1826
From: Tornquist, Francis
To: Jefferson, Thomas


 Sir,
NewYork
the  17th Jany 1826.
The vessel which was to bring the other half of the Cabinet, being now only arrived at Boston, it is the cause why the Lines you honoured me with on the 8th Decbr have not been answered sooner.—I take herewith the liberty of handing you an other Catalogue, with the prices annexed to it: The Instruments being Superior in workmanship, & finish, as those made for mere school use, Some articles may perhaps at first sight appear high; but two Professors, who are capable to value them, tell me, that taking the prices one with the other they find them cheap. The whole Cabinet is to be purchased at 7500 $s, and in this proportion the prices in the Catalogue have been regulated.The Telescope, made by Herrschel’s own hand is too costly an article for a College, more proper for an Observatory: The two Globes have been greatly dammaged in transporting them. deducting these two articles from the 7500 Dollars, there remains about 6300 $s—The two electrifying machines are the largest, and best that ever were made in Europe; a Spark of the largest has from 18 to 22 Inches diameter, & is strong enough to kill an Ox: The air pump is such as probably never has been seen in this Country.—Whatever Professor or person versed in the Science of physic, will take the trouble to examine the Catalogue minutely will find the price of 6300 $; for the whole very cheap indeed; there are Several masterpieces in the collection, originals, of which never a Second can be made, it is consequently a most excellent bargain, & the Instrument would be an Ornament of the College & contribute perhaps something to its fameThe athæneum of this City intends to purchase for 3 to 4000 $s worth, as soon as they have found a suitable locality for their purpose; they will of course pay me the Catalogue price; but as it will most probably be more than 3 to 4 Weeks before they find so large a House as the Society want there is time enough to find myself favoure’d with an answer by the Virginia College, or perhaps your goodness will condescend to drop me a few Lines.—I am realy ashamed Sir, to trouble you So often, but as it is in a good cause, I flatter myself you will kindly excuse it.I have the honour to call myself Sir, your most obdt hb StFrancis Tornquist